Title: From John Adams to Joseph Thaxter, 28 August 1822
From: Adams, John
To: Thaxter, Joseph



Revd: & dear Sir,
Montezillo August 28th 1822

Your letter from Edgarton of the 21st: instant, gave me great pleasure. The sight of your name excited recollections of an antient and pleasant acquaintance, and some little modern resentments for your having made several visits to this part of the Country, without coming to see me.
I agree with you in your opinions of the modern Crusade. Superstition and enthusiasm are excited and enkindled by politicians too deep and disguised to be suspected. The Crusades of five or seven hundred years ago, were excited by Kings, in alliance with Priests, to send away their feudal Barrons to exhaust their resources in men and money, and pour the Strength of Europe into Asia, while they were employed in establishing their Monarchies, at home. St Lewis himself, though he sat the example himself in person, had the same object in view.
The modern Crusades of Missionary Societies, have been excited and are still supported and encouraged by modern Monarchs in alliance with modern Priests and modern Nobles, the Sanctified legitimates and holy Leaguers, to divert  the attention of the people from the study of their rights and the Science of Government. From this brief hint of my suspicions, you may conclude, that I contribute nothing to this Crusade and that I cannot advise you to contribute any thing.
If you visit Boston or Hingham again, I hope you will not forget your antient Friend
John Adams